Oliver, Chief Judge;
This appeal for reappraisement has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between tbe parties hereto, subject to tbe approval of tbe Court that;
1. Tbe merchandise involved in tbe instant case consists of confectionery imported from England;
2. That said merchandise was appraised on tbe basis of United States value;
3. That tbe facts with respect to tbe sale in tbe United States of tbe merchandise here involved are tbe same as those in Swizzels, Inc. v. United States, Reap. Decision 8794 and tbe issue herein is likewise tbe same;
4. That the record in said case is incorporated in tbe record herein ;
5. That tbe cost of materials and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise at a time preceding tbe date of exportation of tbe involved merchandise which would ordinarily permit tbe manufacture of production thereof in tbe usual course of business, plus tbe usual general expenses (not less than 10 per centum of such cost) in tbe case of such or similar merchandise, plus tbe cost of all containers and coverings, and all other costs, charges and expenses incident to placing tbe merchandise in condition packed ready for shipment to the United States and plus an addition for profit, (not less than 8 per centum of tbe costs of materials and fabrication or manipulation and general expenses) equal to tbe profit which ordinarily is added, in tbe case of merchandise of tbe same general character, by manufacturers or producers in the country of manufacture who are engaged in tbe manufacture of merchandise of tbe same class or kind equals, for each item, invoice unit price, plus packing, plus drawback of 1 pence per pound of sugar content, and
6. That tbe instant appeal is submitted for decision on this stipulation.
On the agreed facts and following the cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and hold that such statutory value for each item is the invoice unit price, plus packing, plus drawback of 1 pence per pound of sugar content.
Judgment will be rendered accordingly.